Citation Nr: 1505470	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-06 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for post-traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the rating period prior to January 20, 2011.

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to February 1970, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the RO that, in pertinent part, granted service connection for PTSD evaluated as 50 percent disabling effective August 1, 2007.  The Veteran timely appealed for a higher initial rating.  This is the only issue that has been perfected on appeal.

In November 2011, the Veteran and his wife testified during a video conference hearing before the undersigned.

In January 2012, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In October 2012, the AMC increased the disability evaluation to 70 percent for PTSD, effective August 1, 2007.  Because a higher evaluation is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  In May 2013, the RO granted entitlement to a TDIU, effective January 21, 2011.  Accordingly, in light of the holding in Rice, and consistent with the evidence of record, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU, 
as shown on the title page of this decision. 

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's PTSD has been manifested by symptoms such as anger, intrusive traumatic memories, hypervigilance, psychic numbing, avoidance behaviors, isolation, impaired sleep, depressed mood, confusion, and anxiety-all resulting in occupational and social impairment with deficiencies in most areas, but not approximating total social and occupational impairment.  

2.  The Veteran has not worked full-time since 2006; he reportedly has completed four years of high school, and later earned an associate's degree and a bachelor's degree; he last worked as a truck driver.

3.  For the rating period from August 1, 2007, to January 20, 2011, service connection is in effect for PTSD, rated as 70 percent disabling; for coronary artery disease, rated as 60 percent disabling prior to July 21, 2010, and as 30 percent thereafter; for diabetes mellitus with erectile dysfunction, rated as 20 percent disabling; for peripheral neuropathy of the right upper extremity, the right lower extremity, and the left lower extremity-rated as 20 percent disabling for each extremity; for bilateral tinnitus, rated as 10 percent disabling from December 3, 2007; and for bilateral hearing loss, rated as 0 percent (noncompensable) disabling.  The combined disability rating is 100 percent from August 1, 2007; and 90 percent from July 21, 2010.  

4.  The Veteran's service-connected disabilities are shown to be of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment throughout the rating period from August 1, 2007. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 70 percent for PTSD are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU are met or approximated from August 1, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, a decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through February 2007 and October 2008 letters, the RO notified the Veteran of elements of a TDIU and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.  

In the October 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

III.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A.  PTSD

The Veteran's service-connected PTSD has been evaluated as initially 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to anxiety disorders.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of anxiety and PTSD.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

Records from the Greenville Vet Center, dated in April 2007, show that the Veteran received readjustment-counseling services since February 2007 and attended a weekly combat Veterans group.  His most prominent symptoms then were flash anger, tendency to hold stress inside, and avoidance of thoughts and feelings and activities that reminded him of traumatic incidents.

During a September 2007 VA examination, the Veteran reported the following symptoms of concern:  recurrent and intrusive thoughts approximately every other day; nightmares directly related to combat experiences approximately two times per month; nervousness and anxiety; avoidance of Vietnam experiences; avoidance of activities that would trigger thoughts of combat; and isolation and withdrawal, which occurred on a daily basis and recently intensified.  

Current symptoms in September 2007 included poor sleep, irritability, easily angered, depressed mood, tearfulness, and feelings of guilt.  The Veteran reportedly was not receiving any kind of treatment.  There was a history of excessive drinking, and the Veteran reported that he drank heavily for five years after his active service in Vietnam.

Mental status examination in September 2007 revealed that the Veteran was appropriately dressed and groomed, and was cooperative and answered questions in a candid and spontaneous manner.  Affect was blunted, and mood was dysphoric.  Speech was clear, coherent, and goal-directed.  The Veteran was alert and oriented to time, place, and person.  Short-term memory and concentration were somewhat impaired; long-term memory was within normal limits.  There was no evidence of any psychomotor agitation or retardation.  There was no evidence of any perceptual or thought disorder.  Insight and judgment were adequately developed.  Fund of information and level of intelligence were in the average range.  The Axis I diagnosis was PTSD; a global assessment of functioning (GAF) score of 50 was assigned.

The report of an August 2008 VA examination reflects a GAF score of 60, and recent treatment for symptoms of PTSD.  The Veteran reported a history of social difficulties, culminating in very high conflict with his family currently.  He still slept poorly, and tended to be argumentative and to take offense if people expressed opinions which differed from his own.

VA records, dated in January 2009, reflect that the Veteran continued therapy at the Charleston Vet Center and that his psychotropic medications for his symptoms were fairly effective.  He seemed to be in better control of his anger.  A GAF score of 50 was assigned.   In July 2009, the Veteran again reported having a hard time controlling his impulses; and presented with irritability, anger, and rage.  He indicated that he had physically lashed out, and was remorseful and unable to control.  Mental status examination at the time revealed that the Veteran's mood was irritable and tearful, and that his affect was congruent with mood.  His thought process was logical and goal-directed.  He denied auditory or visual hallucinations or delusions, and denied suicidal or homicidal ideations or plan.  Cognition was intact, and the Veteran was alert and oriented times four.

Records from the Charleston Vet Center, dated in October 2009, reveal that the Veteran's level of social and occupational functioning was severely impaired.  Current symptoms included anger, intrusive traumatic memories, hypervigilance, psychic numbing, avoidance behaviors, isolation, impaired sleep, depressed mood, confusion, anxiety, and alcohol dependence. 

VA records, dated in December 2009, reflect that the Veteran was casually dressed, with good grooming and hygiene.  He had good eye contact, and he denied suicidal and homicidal ideation; and denied auditory and visual hallucinations.  He reported continued nightmares, anger, and isolation.  He was scheduled to attend an anger management group in January.  The VA physician opined that the Veteran did not appear in acute danger of harming self or others.  A GAF score of 50 was assigned.

The report of a January 2010 VA examination reflects that the Veteran reported no social activities.  Eye contact and interaction in session were appropriate.  Suicidal or homicidal thoughts were rejected as symptoms.  The Veteran was oriented to situation, place, person, time, and purpose.  Memory issues were addressed.  Obsessive and ritualistic behavior was rejected.  His speech for the most part was relevant and logical.  Cognitive skills were at normal it appeared.  Sensorium was clear.  A GAF score of 48 was assigned.  

VA records, dated in March 2010, show a GAF score of 45.  At that time the Veteran reported that he needed to start anger management sessions; and that he again drank alcohol.  In May 2010, a VA physician opined that the Veteran did not appear in acute danger of harming self or others.  Records show that the physician encouraged sobriety, anger management group therapy, and addiction group therapy.

In November 2011, the Veteran testified that he was unable to deal with and cope with people, and that most of his problems were with authority figures.  He described incidents of anger, in which he was arrested for breach of peace.  He testified that he basically isolated himself, and took lots of medication.  The Veteran also described having panic attacks as often as a few times a week, from just getting stressed out over things.
  
The Veteran underwent a VA PTSD examination in March 2012.  The VA examiner noted that the Veteran experienced depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control.  A GAF score of 55 was assigned.  The VA examiner opined that the Veteran's symptoms were best characterized as causing occupational and social impairment with deficiencies in most areas-including work, school, family relations, judgment, thinking, and mood.  

For example, the Veteran reported that his relationship with his wife was conflictual, and that they had been married for 40 years.  In general, the Veteran tried to keep to himself and avoided dealing with others.  He did not socialize, and had very little reward-producing or goal-oriented activity in his daily routine.  He continued to have nightmares, night sweats, extreme irritability and road rage, hyperarousal, and depressed mood.  The Veteran was followed for mental health treatment, and was referred for anger management group therapy.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

In this case, the GAF scores ranging primarily from 45 to 50 assigned by various examiners indicate serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job); and GAF scores ranging from 55 to 60 indicate moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  Examiners have noted that the Veteran basically isolated himself, and that he required anger management therapy.  It is apparent that his severe anxiety made it difficult for him to control his impulses and to adapt to stressful circumstances, like work.

Although the Veteran had stopped working in December 2006, the evidence does not demonstrate that his PTSD had been manifested initially by total occupational and social impairment due to such symptoms as grossly inappropriate behavior; persistent danger of hurting self or others; an intermittent inability to perform activities of daily living; or disorientation to time or place-a degree of severity which would warrant a 100 percent rating.  The Board notes that the Veteran's TDIU benefits have been awarded based on total industrial impairment due solely to PTSD, effective January 21, 2011.  Furthermore, even if total occupational impairment is conceded from that date forward, the greater weight of the evidence does not reflect total social impairment.  As discussed above, the Veteran was severely socially isolated, as contemplated by his initial 70 percent rating; however, he nevertheless had been able to maintain a long term relationship with his wife throughout the period under consideration in this appeal.  Examiners have encouraged the Veteran to attend anger management group therapy.

In summary, the Veteran does not have deficiencies in social or occupational functioning as contemplated for a 100 percent rating for PTSD.  He does have deficiencies in these areas, but greater weight of the evidence demonstrates that it is to a degree as contemplated by the 70 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current 70 percent schedular rating.  In this regard, the overall evidence primarily reflects reports of a history of severe social isolation; a lack of motivation and decreased interest in activities; sleep disturbance; anger problems; irritability; and severe depression and anxiety.  The actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 70 percent disability evaluation.  Suicide risk assessments throughout the rating period revealed no plan or intent; no examiner had found any imminent danger.  Each examiner had noted that the Veteran was oriented to situation, place, person, time, and purpose.  His cognition was intact.  He did not pose any threat of persistent danger of injury to himself or others.  He can function independently, and does not experience hallucinations.  Although the Veteran exhibited deficiencies in most areas, total impairment throughout the rating period is not shown. 
 
Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD is adequate in this case.  While examiners have noted the severity of the Veteran's PTSD, any functional impairment is contemplated in the General Rating Formula for rating psychiatric disabilities other than eating disorders.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Again, in determining that an initial rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant an initial rating in excess of the currently assigned 70 percent disability rating.  The Board concludes that the VA examiners' findings outweigh the Veteran's lay assertions regarding severity.  Here, the preponderance of the evidence is against granting a higher initial rating for the Veteran's PTSD, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran has completed four years of high school education.  He later earned an associate's and a bachelor's degree.  He reportedly worked as a truck driver full-time from 1998 to 2006.

For the rating period from August 1, 2007, to January 20, 2011, service connection is in effect for PTSD, rated as 70 percent disabling; for coronary artery disease, rated as 60 percent disabling prior to July 21, 2010, and as 30 percent thereafter; for diabetes mellitus with erectile dysfunction, rated as 20 percent disabling; for peripheral neuropathy of the right upper extremity, the right lower extremity, and the left lower extremity-rated as 20 percent disabling for each extremity; for bilateral tinnitus, rated as 10 percent disabling from December 3, 2007; and for bilateral hearing loss, rated as 0 percent (noncompensable) disabling.  The combined disability rating is 100 percent from August 1, 2007; and 90 percent from July 21, 2010.  As noted above, TDIU benefits have been awarded, effective January 21, 2011.  That notwithstanding, in this case, the Veteran meets the threshold percentage requirements for consideration of a TDIU throughout the rating period from August 1, 2007.  See, e.g., Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  

The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

Records in the claims file reflect that the Veteran no longer can work as a commercial truck driver since 2007, when he first required insulin for treatment of diabetes mellitus.  At that time the Veteran also required a coronary artery stint placement, due to coronary artery disease.  In September 2007, the Veteran's treating physician opined that, due to multiple medical problems, the Veteran would not be gainfully employed in the future as a driver or at any other job.  Social Security records show that the Veteran's disability began in September 2007, and the primary diagnosis was diabetes mellitus.  Disorders of the back were shown as a secondary diagnosis.

A VA nurse practitioner in July 2010 found that the Veteran could walk one-half mile, and then required rest due to shortness of breath; and that he could climb two flights of stairs, prior to resting.  He used no assistive devices when walking.  The Veteran also reported that he could no longer do yard work, and that his physical stamina had decreased since his progressive ischemic heart disease.

In November 2011, the Veteran testified that he did not sleep well at night, and that he got up and down all night, and stressed out very easily during the day.  He also testified that he had a hard time getting along with folks, and that he recently moved out to the country to avoid getting in trouble.  His wife testified that the Veteran never stayed in any job because of the confrontational atmosphere.  

A VA examiner in March 2012 found that the Veteran's PTSD symptoms caused significant distress or impairment in social, occupational, or other important areas of functioning; and that the Veteran had difficulty in adapting to stressful circumstances, including work or worklike setting.

The Veteran has asserted that he is unemployable due to his service-connected disabilities.  To this extent, his statement is of some probative value.  Significantly, the Board finds that the Veteran's mental health complaints have been corroborated by the March 2012 VA examiner.

The Board also finds the Veteran's treating physician's opinion in September 2007 that the Veteran would not be gainfully employable in the future due to multiple medical conditions, to be probative.  While the July 2010 VA nurse practitioner appears to indicate that the Veteran could perform some marginal employment, the nurse practitioner did not discuss the impact of whether the Veteran's service-connected PTSD combines with his physical limitations to preclude employment.  

Under these circumstances, and resolving doubt in the Veteran's favor, the Board concludes that the Veteran's lay assertions combined with evidence of significant physical limitations, social isolation, and the opinion by the March 2012 VA examiner that the Veteran's PTSD caused significant functional impairment, strongly suggest that the Veteran is unable to obtain or maintain gainful employment for the rating period from August 1, 2007.  In essence, the award of a total schedular rating does not moot the issue of entitlement to an earlier effective date for the award of a TDIU, as in this case, where a TDIU may be assigned on the basis of the Veteran's remaining service-connected disabilities.  Guerra, 642 F.3d 1046.  Hence, TDIU benefits are awarded throughout the rating period from August 1, 2007.  38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)











ORDER

An initial disability evaluation in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU, for the period from August 1, 2007, is granted, subject to the regulations governing the award of monetary benefits.  




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


